Title: From Alexander Hamilton to James McHenry, 6 March 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N York March 6. 1800.
          
          I enclose some letters in recommendation of Mr. Van Renselaer as a Lieutenant in the corps of Artillerists & Engineers—You will perceive that the letters come from persons of respectability—By what I have learnt in other modes the young Gentleman is perfectly probably worthy of the post which he sollicits.
          S of War—
        